Citation Nr: 1046487	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-38 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for a left knee disability.  

2.  Whether new and material evidence has been received to reopen 
the claim of service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1979 to February 
2000.  

By rating actions in September 2000 and July 2001, the RO, in 
part, denied service connection for a left hip and left knee 
disability.  The Veteran and his representative were notified of 
these decisions and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision by the RO.  In May 2010, 
a hearing was held at the RO before the undersigned member of the 
Board.  

The issues of service connection for a left knee and left hip 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Service connection for a left hip and left knee disability 
was last finally denied by an unappealed rating decision by the 
RO in July 2001.  

2.  The additional evidence received since the July 2001 rating 
decision concerning the Veteran's left and left hip disability is 
new and material and is so significant that it must be considered 
in order to fairly decide the merits of the claims.  






CONCLUSIONS OF LAW

1.  The July 2001 RO decision which last denied service 
connection for a left hip and left knee disability is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been received to reopen the 
claim of service connection for a left knee disability.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2010).  

3.  New and material evidence has been received to reopen the 
claim of service connection for a left hip disability.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in June 2006, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

To the extent that the VCAA notice in this case is deemed to be 
deficient under VCAA, based on the communications sent to the 
Veteran and his representative over the course of this appeal, he 
clearly has actual knowledge of the evidence necessary to reopen 
his claims and to establish entitlement to the benefits sought.  
The Veteran testified at a hearing before the undersigned in May 
2010, and was given ample time to submit additional evidence.  
Therefore, under the specific facts of this case, the Board finds 
that the Veteran was properly notified.  Likewise, all relevant 
and available records have been obtained as to satisfy the duty 
to assist.  Accordingly, the Board finds that the Veteran is not 
prejudiced by moving forward with a decision on the merits of his 
claims. 

Finality

Before reaching the merits of the claim, the Board must first 
rule on the matter of reopening of the Veteran's claims.  That 
is, the Board has a jurisdictional responsibility to consider 
whether it is proper for the claims to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a left hip and left knee 
disability was last finally denied by the RO in July 2001.  There 
was no appeal of that rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in the 
consideration of the current issues on appeal.  

New and material evidence is defined by regulations as evidence 
not previously submitted to agency decisionmakers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156.  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to grant the claim.  However, it is 
the specified bases for the final disallowance that must be 
considered in determining whether the newly submitted evidence is 
probative.  Such evidence must tend to prove the merits of the 
claim as to each essential element that was a specified basis for 
the last final disallowance of the claim.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

Factual Background

The evidence of record at the time of the July 2001 rating 
decision that denied service connection for a left knee and left 
hip disability included the Veteran's service treatment records, 
which showed no complaints, treatment, abnormalities, or 
diagnosis for any left knee problems during service.  The service 
records showed that the Veteran sustained a mandible fracture in 
November 1988, and underwent restoration and reconstruction via 
iliac crest bone graft from his left hip, but otherwise no left 
hip injury was documented.  

On a Report of Medical History for retirement from service in 
November 1999, the Veteran reported that he twisted his left knee 
in a cold weather training incident in Bridgeport, California and 
that he had a history of left hip pain from his prior surgery.  
The Veteran specifically denied any knee problems, and no 
pertinent abnormalities were noted on examination at that time.  

On his original application for VA compensation benefits, 
received in March 2000, the Veteran sought to establish service 
connection for multiple medical problems, including left knee and 
left hip pain.  

By rating action in September 2000, the RO found the Veteran's 
claims were not well grounded and denied the claim.  In July 
2001, the RO readjudicated the claims on a de novo basis.  They 
were denied on the basis that there was no objective evidence of 
any injury, treatment, abnormalities, or diagnosis for a left 
knee problem during service, and no evidence of a current left 
knee or left hip disability.  

The evidence added to the record since the July 2001 rating 
decision includes numerous private, VA, and service department 
medical records from 2002 to the present, a January 2004 VA 
examination and November 2008 QTC examination, a letter from a 
private physician, dated in March 2010, a buddy statement, dated 
in September 2008, and a transcript of a May 2010 Travel Board 
hearing before the undersigned.  

The private, VA, and service department medical records showed 
that the Veteran was treated for various maladies from 2002 to 
the present.  The service department records from 2002 to 2003, 
showed no complaints, treatment, abnormalities, or diagnosis 
referable to any left knee or left hip problems.  Likewise, the 
January 2004 and November 2008 VA examinations were completely 
silent for any complaints or findings referable to the Veteran's 
left knee or left hip.  

VA outpatient records showed that the Veteran was first seen for 
bilateral hip pain, right greater than the left, in December 
2006.  The Veteran also reported right knee pain, but made no 
mention of any left knee problems.  X-ray studies revealed left 
iliac crest changes consistent with previous surgery for removal 
of bone for grafting, and degenerative changes in both hip 
joints.  The impression was bilateral degenerative changes.  

Private treatment records showed that the Veteran was first 
treated for knee and bilateral hip pain in August 2008.  At that 
time, the Veteran reported that he injured his right knee years 
ago and that he had chronic pain in both hips; right greater than 
the left.  He reported that he worked out three times a week and 
that his primary form of exercise was running, weight lifting, 
and tennis.  The report showed a history of osteoarthritis of the 
"hips and knees" and the Veteran was noted to have some 
tenderness in both knees.  The assessment was hip and knee pain.  
The Veteran was seen for swelling in his right knee and bilateral 
hip pain in December 2009, but made no mention of any left knee 
problems.  X-ray studies of the hips revealed mild hypertrophic 
changes involving both superior lateral acetabula, and the 
femoral heads were normal in size and shape.  The impression was 
minimal degenerative changes.  

A letter from the Veteran's platoon commander, dated in September 
2008, was to the effect that he recalled that the Veteran injured 
his knee in a ski march in or about February 1992, at Bridgeport, 
California, and that he was treated at the Battalion Aid station.  

A letter from a private physician, K. W. Blevins, M.D., dated in 
March 2010, indicated that the Veteran had been treated for 
bilateral hip pain and was found to have osteoarthritis in both 
hips.  The physician noted the Veteran's history of pelvic bone 
graft harvesting and that he had restricted hip motion which had 
worsened over the past few years.  He opined that the Veteran has 
"bilateral hip osteoarthritis and hip area discomfort consistent 
with late sequelae from his bone graft donor site."  

At the hearing before the undersigned in May 2010, the Veteran 
testified that he injured his left knee on a training exercise in 
Bridgeport, California in 1993.  He said that he was treated in 
the field, but did not seek any further treatment during service 
and took over-the-counter medication to alleviate his symptoms.  
He reported that his knee swelled up like a "basketball" but 
after taking enough Motrin, he was able to finish the training 
exercise.  The Veteran testified that he has had chronic knee 
problems ever since his injury in service, but did not seek any 
medical attention until sometime in 2006.  

Analysis

In this case, the claim for a left knee and left hip disability 
was denied by the RO in 2001, on the basis that there was no 
objective evidence of a left knee injury or symptoms in service 
or a left knee or left hip disability at the time of service 
separation.  The evidence added to the record since the last 
final rating decision shows that the Veteran has a current, 
identifiable disability of the left knee and left hip, i.e., 
osteoarthritis at present.  With regard to the left hip, the 
additional evidence also includes a private medical opinion that 
may be read as relating the Veteran's current left hip 
osteoarthritis to the iliac crest bone graft surgery in service.  

Additionally, the Veteran's testimony concerning his in-service 
left knee injury and continuity of symptomatology since service 
is presumed credible for the limited purpose of reopening the 
previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 
(1992).  The additional medical evidence showing a current 
disability of the left knee and left hip bears directly and 
substantially upon the claim, is neither cumulative nor 
redundant, and is so significant that, when considered in 
connection with evidence previously assembled, must be considered 
in order to fairly decide the merits of the claim.  As the Board 
finds that the additional medical records and private opinion are 
new and material, there is no need to discuss whether the other 
evidence is likewise new and material, as the claims will be 
reopened solely on the basis of this evidence.  

Having determined that the Veteran's claims are reopened, the 
Board finds that further development of the evidence is 
necessary, and such will be discussed in the Remand section 
below.  


ORDER

To the extent that new and material evidence has been submitted 
to reopen the claim of service connection for a left knee 
disability, the appeal to reopen is granted.  

To the extent that new and material evidence has been submitted 
to reopen the claim of service connection for a left hip 
disability, the appeal to reopen is granted.  


REMAND

In view of the favorable decision to reopen the claims of service 
connection for a left knee and left hip disability, the RO must 
now consider the issues on a de novo basis.  

In this case, the evidence of record showed that the Veteran had 
bone graft harvesting of the iliac crest of the left hip in 
service, and reported history of a twisting injury to left knee 
at the time of service separation.  Although there was no 
objective evidence of a left knee or left hip disability at the 
time of the prior rating decision in 2001, the evidence added to 
the record shows that the Veteran has a current disability of 
osteoarthritis of the hips and left knee.  The Veteran's 
testimony and the private medical opinion are probative and tend 
to support the claims.  However, the Veteran has never been 
examined by VA to determine the nature or etiology of the current 
disabilities.  

In this regard, the Board notes that while the private medical 
reports showed a history of osteoarthritis of the "hips and 
knees," it does not appear that x-ray studies have ever been 
taken of left knee.  Therefore, the specific nature and etiology 
of the Veteran's left knee disability is not clear.  Similarly, 
the private medical opinion seemed to suggest that the Veteran's 
bilateral hip osteoarthritis was caused by the left hip bone 
graft.  However, it may be that interpretation is simply a 
consequence of the structure of the sentence as it is written.  
Instead, the physician may have meant that it was only "hip area 
discomfort" that was consistent with "late sequelae" from the 
bone graft, rather than both the discomfort and bilateral hip 
osteoarthritis that were a late sequelae of the bone graft.  
Since the Board is not competent to render a medical opinion, a 
VA examination is necessary to resolve the medical questions on 
appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any identified left 
knee or left hip disability.  The claims 
folder should be made available to the 
examiner for review, and a notation to the 
effect that this record review took place 
should be included in the report.  All 
indicated tests and studies should be 
accomplished, including x-ray studies of 
the left knee and left hip.  The examiner 
should provide a response to the following:  

a)  Does the Veteran have 
arthritis or other left knee 
disability?  If so, is it at 
least as likely as not that it 
is due to or otherwise related to 
the history of a left knee injury 
in service?  

b)  Is it at least as likely as 
not that any left hip disability, 
including arthritis, is due to or 
the result of the left iliac crest 
bone graft in service?  

A complete rationale should be provided for 
all conclusions reached and opinions 
expressed, and if the examiner is unable to 
answer this inquiry, it should be so 
indicated and an explanation for that 
included.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

2.  Thereafter, the AMC should readjudicate 
the claims.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


